Citation Nr: 0003194	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and November 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In March 1998, United States Court of Appeals for Veterans 
Claims granted a joint motion to remand this case to the 
Board for further action.  In turn, the Board, in July 1998, 
remanded the case to the RO for additional development.  The 
case returns to the Board following the RO's actions.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral defective 
hearing in a December 1977 rating decision.  Although the RO 
notified the veteran of that decision, he did not appeal.  

2.  The evidence submitted after the December 1977 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran currently has left ear hearing loss that was 
incurred as the result of a left mastoidectomy performed in 
service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's right ear hearing loss and his period of active 
duty service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's skin disorder and his period of active duty 
service.  


CONCLUSIONS OF LAW

1.  The December 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been submitted since the 
December 1977 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's left ear hearing loss was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  

4.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

5.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for bilateral defective 
hearing in a December 1977 rating decision.  Although the RO 
notified the veteran of that decision, he did not appeal.  
Therefore, the RO's decision of December 1977 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the December 1977 
rating decision included available service medical records, a 
statement from the National Personnel Records Center (NPRC), 
lay statements, and records dated in August and September 
1977 from the VA medical center in Allen Park, Michigan.  The 
RO denied the veteran's claim because there was no evidence 
showing that the veteran's bilateral hearing loss was related 
to service.  

Since the December 1977 rating decision, the RO has received 
voluminous evidence, including reports of various VA 
examinations, additional VA medical records, private medical 
records and statements, additional lay statements, and 
testimony from the veteran and his spouse in April 1995.  

Considering the evidence submitted since the December 1977 
rating decision, the Board finds, as did the RO, that there 
is new and material evidence to reopen the veteran's claim.  
Generally, the testimony from the veteran and his spouse, as 
well as the spouse's May 1999 affidavit, provides additional 
evidence to the incurrence of hearing problems in service.  
The Board finds that this evidence is, relative to the 
evidence of record at the time of the December 1977 rating 
decision, new and material under 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.      

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999). 


1.  Bilateral Hearing Loss

As discussed above, the Board determined that there is new 
and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss.  Accordingly, 
the Board must now consider the claim based on all the 
evidence of record.  The Board finds that the veteran has had 
ample opportunity to present evidence and argument on this 
matter, such that he will not be prejudiced by the Board's 
present consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Initially, the Board finds that the veteran's claim for left 
ear hearing loss is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.  

Initially, the Board notes that there is no evidence to show 
that left ear hearing loss was manifest to a compensable 
degree within a year from service.  Therefore, the 
presumption of in-service incurrence does not apply.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for left ear hearing loss.  
The Board observes that the available service medical records 
are obviously incomplete.  It is presumed that the service 
medical records have been destroyed.  Where service medical 
records are presumed destroyed, this duty is heightened and 
includes the obligation to search for alternate medical 
records.  Cuevas, 3 Vet. App. at 548.  Moreover, where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  O'Hare vs. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Correspondence from 
NPRC dated in June 1998 indicates that the veteran's complete 
records cannot be reconstructed.  A search for records from 
the Surgeon General's Office yielded no information as to the 
alleged in-service left ear surgery.  Finally, a search of VA 
medical records found no evidence of treatment prior to 1977.    

The veteran currently suffers from left ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  A September 
1977 VA medical record relates a physician's opinion that the 
veteran's had moderate left ear conductive hearing loss due 
to a mastoidectomy.  Associated records indicate that the 
veteran related a history of having a left mastoidectomy in 
service in 1944.  Statements from the veteran's mother and 
brother received in October 1977 relate that the veteran had 
left ear surgery in service.  The veteran and his spouse have 
consistently asserted that he underwent left ear surgery in 
service.  An August 1990 medical record from Harper Hospital 
noted a left retromastoid incision, healed.  Finally, the 
report of an October 1992 VA ear, nose, and throat 
consultation notes the alleged history of left mastoidectomy 
and shows that there is a well healed post auric scar.  
Taking all of the evidence of record into consideration, the 
Board finds that there is an even balance of evidence both 
for and against the veteran's claim.  Thus, the Board 
resolves doubt in the veteran's favor and finds that the 
evidence supports entitlement to service connection for left 
ear hearing loss.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(a).   

With respect to the veteran's claim for right ear hearing 
loss, the Board notes that there is right ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  However, 
there is no evidence that the hearing loss was manifest to a 
compensable degree within one year of separation from 
service, such that the presumption of in-service incurrence 
is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  Moreover, there is no competent medical 
evidence of a nexus between the right ear hearing loss and 
service.  Lacking such evidence, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.  Moreover, the Board 
observes that the veteran essentially has not even asserted 
any in-service incurrence of the right ear hearing loss.        

2.  Skin Disorder

The veteran seeks service connection for a skin disorder.  VA 
medical records show that the veteran experienced chronic 
seborrheic dermatitis.  He asserts that he had had skin 
problems since service in New Guinea.  For purposes of 
determining whether the claim is well grounded, the Board 
assumes that his assertion is true.  Arms, 12 Vet. App. at 
193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  
However, in this case, the Board finds that the claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the skin disorder and service.  

The Board acknowledges that the veteran's physicians have 
noted in medical records the veteran's assertions concerning 
the origins of his skin disorder.  However, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The fact that the veteran asserts to have experienced 
continuous symptoms since service also fails to establish a 
well grounded claim.  That is, the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60, 
66 (1999). 

Finally, the opinion of the veteran, his spouse, or any other 
lay person as to the etiology of the skin disorder is not 
sufficient to establish a well grounded claim.  A lay person 
is competent to describe symptoms, particularly those 
amenable to lay observations.  However, a lay person is not 
competent to offer evidence that requires medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for right ear hearing loss or for a skin disorder.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for right ear hearing loss or a skin disorder, he 
should submit competent medical evidence that shows that each 
current disorder is in some way related to service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for left 
ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss 
is denied.   

Entitlement to service connection for a skin disorder is 
denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



